Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the element/limitation/phrase “and capable of transmitting or receiving said waves to/from a non-guided external medium, “renders the claim indefinite. A transmitting antenna cannot transmit to/from a non-guided external medium. Regarding claim 2, the element/limitation/phrase “the core being in contact and/or covered and/or surrounded with a second dielectric material having a dielectric constant smaller than that of the first material,” renders the claim indefinite because it is unclear how the core could be “in contact in contact and/or covered and/or surrounded with a second dielectric material”Regarding claim 3, the term “substantially” renders the claim indefinite since it is a relative term. To what degree of the length of the guide?Regarding claim 8, the element/limitation/phrase “wherein the second end at least one waveguide is coupled to at least one antenna via an amplifier.” renders the claim indefinite. Suggested structure could read “wherein the second end of at least one waveguide…”Regarding claim 12, the phrase “configured for the acquisition of radiographic images.” renders the claim indefinite. What is configured to perform the acquisition?  Regarding claim 13, the term “preferably” renders the claim indefinite since it is a relative term. It is unclear what is the basis for the preference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Haroun in view of Nakabayashi, both are cited by the applicant.
Regarding claim 1 Haroun discloses:
- at least one pair of waveguides made of a dielectric material comprising
 a transmit waveguide and a receive waveguide; Haroun in (Fig. 5 and [0039], [0048] in DWG: Dielectric Waveguide)
- a transceiver circuit coupled to a first end of each of said transmit and receive waveguides, capable of transmitting and of receiving radio waves respectively propagating in said transmit and receive waveguides; Haroun in (Fig. 5 and [0039] where the IC circuit) and 
- at least one transmit antenna and one receive antenna respectively coupled to a second end of said transmit and receive waveguides, and capable of transmitting or receiving said waves to/from a non-guided external medium, Haroun in (Figs. 10: “TO ANTENNA ARRAY” &13: in “1310” and “1320” &14 in “launching structures”).
Haroun fails to disclose:
wherein the system further comprises an initialization device comprising an initialization switch controllable to, during an initialization phase, bypass the transmit antenna and the receive antenna to measure a round trip delay of radio waves in said transmit and receive waveguides.
Nakabayashi, however, discloses: 


Nakabayashi in (FIG. 1: where the subsystem made up of the element 11-1 through the switch 103 is similar to subsystem in the application made up of the WG pair and the accompanying RF blocks. In the reference, it is called phase calibration while, in the application, it is called initialization. So, the subtraction of the time delay is similar to the phase calibration process in the reference. The phase is related to the time, measuring the phase shift leads to measuring the time delay. This is done to calibrate for the phase of the transmitted signal and to measure the distance between the radar and the target due to the reelected signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Haroun in view of Nakabayashi. This prompts some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention by measuring the delay through phase calibration.
Regarding claims 2-5, 7-9, 12 and 13, Haroun discloses:
2. (Currently Amended) The system according to claim 1, wherein at last one waveguide comprises a core made of a first dielectric material, the core being in contact and/or covered and/or surrounded with a second dielectric material having a dielectric constant smaller than that of the first material. Haroun in (FIG. 2 where                         
                            
                                
                                    ε
                                
                                
                                    1
                                
                            
                            >
                            
                                
                                    ε
                                
                                
                                    2
                                
                            
                            )
                        
                    ).
3. (Currently Amended) The system according to claim 2, wherein said at least one waveguide comprises a sheath made of the second dielectric material, the core being in contact with the 
4. (Currently Amended) The system according to claim 2, wherein, except for the ends of said at least one waveguide, the core is not in contact with an electrically- conductive material. Haroun in (FIGs. 2&3 where it shows the core is surrounded by the dielectric cladding (sheath) except at the ends, meaning the core cannot be in contact with any electrically conductive material except at the ends)
5. (Currently Amended) The system according to any of claim 2, wherein the core has a solid cross-section. Haroun in (FIGs. 2&3 where the solid cross section of the core is evident by the diagonal stripes).
7. (Currently Amended) The system according to claim 3, wherein the sheath is formed by a plastic element plastics.” meaning plastic could be used as a second dielectric material.)

8. (Currently Amended) The system according to claim1, wherein the second end at least one waveguide is coupled to at least one antenna via an amplifier. Haroun in (FIGs. 8&10 and, [0045], [0046], [0047])

9. (Currently Amended) The system according to any of claim 1, configured to be used as a radar to estimate distances by time-of-flight measurement between a forward radio wave transmitted by the transceiver circuit and a return radio wave received by the transceiver circuit after reflection on an external object. 
Haroun in ([0024] in “Ultrasonic parking assist systems are limited to a coverage distance of about 10 m, while radar systems operating in the 77-81 GHz band may easily extend coverage to a distance of 40 m or more”).
12. (Currently Amended) The system according to any of claim 1, configured for the acquisition of radiographic images. Haroun in ([0003]in “…which may provide functionality 
Such as rear-view facing cameras…”)
13. (Currently Amended) The system according to any of claim 1 to, wherein said radio waves have a carrier frequency in the range from 10 GHz to 1 THz and preferably from 30 GHz to 300 GHz.
Haroun in ([0024] “while radar systems operating in the 77-81 GHz band may easily extend coverage to a distance of 40 m or more with high”).
Regarding claim 10, Haroun fails to disclose:
10. (Original) The system according to claim 9 configured to, during an estimation of the distance of an external object, subtract to the determined time of flight the delay measured during the initialization phase. 
Nakabayashi, however, discloses:

Nakabayashi in (FIG. 1: where the subsystem made up of the element 11-1 through the switch 103 is similar to subsystem in the application made up of the WG pair and the accompanying RF blocks. In the reference, it is called phase calibration while, in the application, it is called initialization. So, the subtraction of the time delay is similar to the phase calibration process in the reference. The phase is related to the time, measuring the phase shift leads to measuring the time delay. This is done to calibrate for the phase of the transmitted signal and to measure the distance between the radar and the target due to the reelected signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Haroun in view of Nakabayashi. This prompts some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention to account/offset for the delay in determining the range and distance of the target.
Regarding claim 11, Haroun fails to disclose:
11. (Currently Amended) The system according to claim1, wherein the initialization device further comprises, 
coupled to the second end of at least one waveguide, a circuit for controlling the initialization switch, the control circuit being capable of detecting an initialization radio sequence transmitted by said at least one waveguide and accordingly controlling the turning on of the initialization switch. 
Nakabayashi, however, discloses:

coupled to the second end of at least one waveguide, a circuit for controlling the initialization switch, the control circuit being capable of detecting an initialization radio sequence transmitted by said at least one waveguide and accordingly controlling the turning on of the initialization switch. Nakabayashi in ([0040] in “The switching operation by the switch 102 is controlled by the signal processing circuit 12” in the reference controls the switch).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Haroun in view of Nakabayashi and apply a known technique to a known device ready for improvement to yield predictable results. The combination of Haroun and Nakabayashi to have the signal processing circuit control the switch in order to help in the phase calibration process.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Haroun in view of Nakabayashi and in further view of Rusch all are cited by the applicant.
Regarding claim 6, both Haroun and Nakabayashi fail to disclose:
6. (Currently Amended) The system according to claim 2, wherein the core has a cross-shaped cross-section. 
Rusch, however, discloses:
6. (Currently Amended) The system according to claim 2, wherein the core has a cross-shaped cross-section. 
Rusch in (Fig. 7; where the cross shape is evident in the spokes of 108 connected to 122 in Fig. 7 in the reference)
Haroun in view of Nakabayashi and in further view of Rusch and apply a known technique to a known device ready for improvement to yield predictable results. Using the cross shaped in Rusch in both Haroun and Nakabayashi can improve signal flow inside the waveguide.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. MPEP 2164.01(a) sets forth the factors to be considered to determine if a disclosure meets the enable requirement.  These factors and their analysis follow.

	Factor (D) The level of one of ordinary skill.
While the level of one of ordinary skill in the art is high, one skilled in the art would not know how to or be motivated to combine the elements as stated in the claim.  One of ordinary skill in the art would not know or be motivated to how you can combine “radiographic” in the claim to produce images.

Factor (F) The amount of direction provided by the inventor.
The claim language only repeats the specification: “the system is configured for the acquisition of radiographic images”.  Therefore, this factor also points away from enablement.

Factor (G) The existence of working examples; and
Additionally, there are no working examples provided in the specification which describe these elements in the claims.  Therefore, this factor also points away from enablement.

The remaining factors are factor: Factor (A) The breadth of the claims; Factor (B) The nature of the invention; Factor (C) The state of the prior art; Factor (E) The level of predictability in the art; and Factor (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  The Examiner has determined these factors are not relevant based on the instant facts.  It is established by the Federal Circuit that all of the Wands factors need not be reviewed when determining whether a disclosure is enabling.  See Amgen, Inc. v. Chugai Pharm. Co., Ltd., 927 F.2d 1200, 1213, 18 USPQ2d 1016, 1027 (Fed.Cir.1991) (noting that the Wands factors “are illustrative, not mandatory. What is relevant depends on the facts.”). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHER ISSA ALSHARABATI whose telephone number is (571)272-0443.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.A./


/TAHER AL SHARABATI/Examiner, Art Unit 3648

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648